Citation Nr: 1611650	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-46 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an earlier effective date than November 16, 2006 for service connection for psychosis.  

2.  Whether the Veteran is competent to handle disbursement of VA funds.

3.  Entitlement to special monthly compensation due to the need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney



INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Army from April 1977 until August 1977, and with the United States Marines from July 1978 until September 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 (effective date for psychosis), August 2010 (competency to handle funds), and March 2015 (SMC aid and attendance) decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran disagreed with determinations made in these decisions, and perfected appeals of the December 2007 and August 2010 decisions to the Board.  

While the Veteran did not perfect an appeal of the March 2015 RO decision (denying SMC based on aid and attendance), he timely notified VA of his disagreement; therefore, the matter must now be remanded for additional procedural action by the RO, namely, issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to special monthly compensation due to the need for aid and attendance and his competency to handle disbursement of VA funds are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not file a claim of service connection for psychosis within one year of separation from service.

2.  An unappealed August 1983 RO decision denied service connection for a psychiatric disorder that included psychoneurotic difficulties that included all neuropsychiatric complaints, adjustment disorder with depressed mood, and sociopathic personality.    

3.  On November 10, 1997, VA received a claim to reopen service connection for a psychiatric disorder (claimed as "nervous condition"). 


CONCLUSIONS OF LAW

1.  The August 1983 rating decision denying service connection for psychiatric disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for an effective date of November 10, 1997, but not earlier, for the grant of service connection for psychosis have been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400(q)(2),(r) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal for earlier effective date arises from an appeal of the grant of service connection and assignment of an effective date for service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the earlier effective date claim is decided as a matter of law, and the earliest effective date legally possible (date of receipt of claim to reopen) no further discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 and VAOPGCPREC 5-2004 (interpreting that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award).  November 16, 2006 is the earliest date that is legally possible to assign an effective date for the grant of service connection for psychosis based on receipt of a claim to reopen service connection.  

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice or assistance is needed under applicable VA laws and regulations.

Earlier Effective Date for Service Connection for Psychosis

The Veteran contends that he is entitled to an effective date earlier than November 16, 2006 for the grant of service connection for psychosis.  Specifically, he asserts that he is entitled to an award of service connection dating back to the end of his second period of service in September 1978.

The effective date of an evaluation and award for compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(2),(r).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.

The Veteran's original claim for service connection psychoneurotic difficulties was received by VA in March 1983 - nearly five years after separation from service (Marines).  The claim was denied in an August 1983 rating decision by the RO, which found that there were no neuropsychiatric complaints during service (no in-service injury or disease) and that the currently diagnosed psychiatric disorders were not related to service (no nexus).  The Veteran was notified of both the decision and the right to appeal from the decision.  No communication - to include any which may be reasonably interpreted to have been a notice of disagreement - was received by VA within one year of the August 1983 rating decision, nor was any new and material evidence (38 C.F.R. § 3.165(b)) added to the file within one year of mailing of notice of the August 1983 rating decision.  Accordingly, the August 1983 rating decision denial of service connection for a psychiatric disorder became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

In November 1997, the Veteran sought to reopen service connection for a "nervous condition," which the RO interpreted to be a claim to reopen the previously denied claim.  Additional evidence was added to the claims file at this time that included an October 1978 hospitalization discharge summary describing an in-service onset of mental health symptoms with continued post-service progression.  The Board finds that this evidence was both new and material evidence that required reopening of the claim because the evidence pertained to the bases of the prior final decision, namely, in-service symptoms and nexus to service.  38 C.F.R. § 3.156(a).

For reasons that are unclear, a RO decision readjudicating the November 1997 claim to reopen was not completed, and the claim was left unadjudicated until it was subsequently granted in the December 2007 RO decision currently on appeal (which was in response to November 2006 correspondence the RO assumed to be the claim to reopen).  Again, the effective date for a claim to reopen service connection is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2),(r).

In this case, the claim to reopen service connection for a psychiatric disorder was received on November 10, 1997.  The claim to reopen service connection for a psychiatric disorder was eventually granted based on an October 2007 VA examination report confirming that the Veteran "clearly had some kind of break while in the military," and that "it is likely as not that the [Veteran's] psychiatric diagnosis of psychosis, [not otherwise specified], was caused by his experience in the military."  

The evidence reflects that it was through no fault of the Veteran that his November 10, 1997 claim to reopen service connection for a psychiatric disorder was not properly developed or adjudicated until a decade after VA received the claim.  Based on the foregoing, the Board finds that an effective date of November 10, 1997 for the grant of service connection for psychosis should be established.

An effective date prior to November 1997, however, cannot be awarded.  The Veteran has made two primary assertions; first, that service connection should be established from the date he left service, as the evidence now shows that his service-connected psychosis began during service.  This claim is entirely without legal merit as a claim of entitlement simply was not first received until August 1983, and service connection generally cannot be granted prior to the date of claim where the claim is received more than one year from the date of discharge from service.  38 C.F.R. § 3.400(b)(2)(i).

Secondly, the Veteran has suggested that his mother - who according to a December 2009 statement was responsible for the submission of the original 1983 claim for benefits - was unable to submit a timely notice of disagreement to the RO's August 1983 denial of service connection.  The Board is sympathetic, but finds this assertion to be of no value in establishing an effective date earlier than November 1997.  A timely notice of disagreement with a VA determination, must be filed within one year from the date that that agency mails notice of the determination.  Otherwise, that determination will become final.  38 C.F.R. 
§ 20.302.  Simply put, a timely notice of disagreement was not received within one year of the August 1983 denial; therefore, the August 1982 denial became final.

Of note, if at any time after VA issues a decision on a claim, "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim" are added to the claims file, VA will reconsider the claim.  38 C.F.R. §3.156(c) (2015).  The Board recognizes that in June 2015 new military personnel records were added to the claims file; however, the newly added evidence, while comprised of service department records, contains no evidence relevant to the Veteran's claim, and, thus, cannot serve as the basis for VA to "reconsider" the matter under 38 C.F.R. §3.156(c).

Lastly, an earlier effective date might be available if VA were to vitiate the finality of a prior RO decision on appeal.  See 38 C.F.R. § 3.105(a) (2015).  Specifically, if the evidence establishes clear and unmistakable error (CUE) in a prior decision, that prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  
38 C.F.R. §§ 3.104(a), 3.105(a) (2015).  Thus, a finding of CUE in the August 1983 decision denying service connection may open the door to an earlier effective date for subsequent the grant of service connection.

Nonetheless, CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In February 2013, the Veteran stated that there "clearly is [an] unmistakable error committed in the decision to deny service connection in 1983.  Indisputably, [the veteran] is entitled to an earlier effective date for service connection for psychosis prior to November 16, 2006."  Given the lack of detail describing some specific alleged error, the contention simply does not rise to the level of an allegation of CUE.  Thus, in the absence of a current and specific CUE claim, CUE cannot be a basis of the earlier effective date of award in the claim currently before the Board.  38 C.F.R. § 3.105; see Fugo, 6 Vet. App. at 44 (claim of CUE must be pled with specificity).

Accordingly, the Board finds that an effective date of November 10, 1997, but no earlier, for the grant of service connection for psychosis, is established.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2),(r). 


ORDER

An effective date of November 10, 1997 for service connection for psychosis is granted.


REMAND

Competency to Handle Disbursement of VA Funds

Since the issuance of the last supplemental statement of the case in March 2012, additional evidence has been added to the claims file which is relevant and directly addresses the matter of the Veteran's competency, including numerous written statements from the Veteran, and a February 2016 VA examination report.  Because the Board finds that such evidence is directly applicable to the Veteran's claim regarding competency, the Board finds that the issue must accordingly be remanded for initial consideration issuance of a supplemental statement of the case.  See 
38 C.F.R. §§ 20.800, 20.1304 (2015).

SMC based on Need for Aid and Attendance

In March 2015, the RO denied entitlement to special monthly compensation based on the need for aid and attendance.  In June 2015, the Veteran submitted a timely notice of disagreement with the denial, and since that time a responsive statement of the case statement of the case (SOC) has not been issued.  When a Veteran has filed a notice of disagreement and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon, 12 Vet. App. 238; Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  In order to rectify the due process deficiency, this matter should be remanded for the preparation and issuance of an SOC.

Accordingly, the issues of SMC based on need for aid and attendance and determination of competency are REMANDED for the following action:

1.  Issue an appropriate statement of the case addressing the issue of entitlement to special monthly compensation based on the need for aid and attendance.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects an appeal on this matter.

2.  Review the entire record and readjudicate the issue of competency to handle disbursement of VA funds.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the matter should then be returned to the Board for appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that 

all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


